Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 19 February 2021 has been fully considered.

	Pursuant to Applicant’s arguments, the 102 rejection has been withdrawn.  However, the 103 rejection appears to be valid and should be maintained because of the following reasons.

	Applicant argued that the electric motor in Masoudipour is not a heat sink.  It’s very unclear about this argument because: 1) Liu already teaches a heat sink (radiator 52, please check the rejection carefully), and 2) the claimed invention of claim 1 clearly recites that the wrapped around component’s main function differs from thermal exchange.  The electric motor in Masoudipour clearly meets the claimed invention because the main function of the electric motor is not thermal exchange.  Also, since Liu already teaches the heat sink, Masoudipour does not need to teach the same claimed element.  

	Applicant argued that Liu does not teach both the heat sink and one further component.  The Examiner strongly disagrees.  Liu clearly teaches the heat sink (radiator 52) and a long list of other components that are qualified to meet the claimed component including turbocharger, coolant pump driven by an electric motor, cooling fans also are driven by electric motor (please recheck the rejections).  The modified 

	Applicant argued there is no motivation the wrap coolant around the valves.  Please note the modified feature are to wrap coolant around the electric motors, compressor of generator, not the valves.  Please recheck the 103 rejections.

	Regarding the 103 rejection using Park in view of De Bock, Applicant argued that the gearbox in De Bock is not a heat sink.  Again, Park already teaches the heat sink (radiator 130 with blower fan). De Bock does not need to teach another heat sink.  De Bock teaches the concept of wrapping coolant around a gearbox whose main function is not thermal exchange as claimed.  

	Applicant argued there is no motivation to wrap coolant around a gearbox.  The Examiner disagrees.  The gearbox needs to be cooled sometimes to avoid overheat, and wrapping coolant around the gearbox would cool down the gearbox more effectively if needed.  

	Claim 20 should stand and fall with the remaining claims because Applicant did not really provide separate arguments for claim 20.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 2017/0248065 (Liu) in view of US 2008/0185924 (Masoudipour).
	Regarding independent claims 1, 11, 16, Liu discloses an engine assembly for an aircraft (paragraph 12 discloses that the system can be used in aircraft), comprising: a combustion engine 14 including a coolant circuit 16, 100 in heat exchange relationship with a heat sink (radiator 52 with blower fans 50), the heat sink including a heat exchanger (radiator 52) and at least one further component of the engine assembly, the at least one further component having a main function that differs from thermal exchange  (paragraphs 12-14 clearly disclose that the coolant from system 16 flow through many components including cabin heater 64, EHRS 62, engine oil heat exchanger 64, transmission oil heat exchanger 66, at the end of paragraph 14, note the following text “the ECU 42 may control the change of flow of coolant 30 through operation of these valves 72, 74, 76, 78, 79, 80, 82, 84, and/or 90 for optimal engine 14 performance on account of variables include but not limited to, engine temperature, engine pressure, engine performance, vehicle speed, vehicle fuel economy (i.e. MPG), 
cabin heater heat setting, radiator operation, transmission oil temperature and/or flowrate, engine oil temperature and/or flowrate, axle oil temperature and/or flowrate, exhaust heat recovery system 62 performance, or may be another variable.  In a number of variations, the various components (40, 42, 22, 14, 140, 52, 66, 64, 62, 60, 58, 68, or may be another type) could be in parallel or in series”.   (As noted above, note the claimed limitation is “one further component having a main function that differs from thermal exchange”.  When the coolant flow through any component, there is inherently thermal exchange. However, the main function of the component are not thermal exchange.  For example, the engine’s main function is driving the aircraft, the transmission’s main function is changing gear/speed.  The coolant is in heat exchange with the heat exchangers of said engine/transmission, but the engine/transmission main functions are not thermal exchange.  Furthermore, the Examiner pointed out many components including valves, engine, and the whole paragraphs 12-14, not just those cited components.  Regarding the newly added limitation “coolant wrapped around the components, Liu discloses in paragraph 13 that the coolant flow through the engine block, and engine head; it’s well known that said engine block, head wrapped around many components whose main functions are not thermal exchange.  For example, intake/exhaust valves, crankshaft, gearing of the transmission, pumps, pistons/cylinder, and piston rods are inside the engine block and engine head; therefore, those components are wrapped around by the coolant flow.)
Liu does not teach that coolant wrapped around a component that is distinct from the combustion engine.  
Masoudipour discloses that it’s well known to use a cooling jacket 10 for an electric motor/generator or compressor, the coolant wrap around the electric motor/generator/compressor to cool them.  
It would have been obvious for a person having ordinary skill in the art to provide cooling jacket for the motor/generator or compressor (of the turbocharger 20) that are parts of the cooling system in Liu as taught by Masoudipour for the purpose of cooling the whole devices more effectively because the coolant surround the whole device.
Regarding independent claim 11, the heat from the ICE is absorbed by the coolant during the coolant circulation, some of the components are exposed to atmosphere and thus transferring heat to the surrounding environment.
	Regarding independent claim 16, Liu clearly discloses several sensors including temperature/pressure sensors 170 (paragraphs 12, 14), and that the coolant pump 40 can be used independent of the engine (meaning the pump can be driven by an electric motor even when the engine is off, note paragraphs 11, 19, 29).  
	Regarding claims 2-7, 12-14, the cooling circuit 100 connects various components including transmission heat exchanger, valves, turbocharger (including both compressor and turbine), those are connected to the engine.
	Regarding claims 8-9, 15, the coolant pump 40 can be connected by engine shaft or electric motor with a clutch (paragraph 11). 
	Regarding claim 10, it’s well known that ICE comprises reciprocating pistons.


Claim(s) 1-8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 8689741 (Park) in view of US 2018/0112664 (De Bock).
	Regarding independent claims 1, 11, 16, Park discloses an engine assembly for an aircraft (the phrase for an aircraft is intended use), comprising: a combustion engine 110 including a coolant circuit in heat exchange relationship with a heat sink (radiator 130 with blower fan), the heat sink including a heat exchanger (radiator 130) and at least one further component of the engine assembly, the at least one further component having a main function that differs from thermal exchange (note heat exchanger 140, gear box (transmission 141)).   (Note the main function of the gear box is changing gear/speed, and the heat exchanger of the transmission wraps around the gear-box casing.  Also, Park discloses that the coolant is used to cool the engine. Thus, it’s well known that all internal combustion engine have coolant jacket in the engine block/head that wrap around many components inside including those whose main functions are not thermal exchange.  For example, intake/exhaust valves, crankshaft, gearing of the transmission, pumps, pistons/cylinder, and piston rods are inside the engine block and engine head (water jacket); therefore, those components are wrapped around by the coolant flow.  Park discloses on column 7, lines 48-62, that the coolant flowing through a water jacket of the engine.)  
Park does not teach that coolant wrapped around a component that is distinct from the combustion engine.  
De Bock discloses that it’s well known to use a cooling jacket 26 for a transmission gearbox 3, the coolant wrap around the gearbox to cool it.  
It would have been obvious for a person having ordinary skill in the art to provide cooling jacket for transmission gearbox that are parts of the cooling system in Park as taught by De Bock for the purpose of cooling the whole gearbox more effectively because the coolant surround the whole gearbox.
 	Regarding independent claim 11, the heat from the ICE is absorbed by the coolant during the coolant circulation, some of the components are exposed to atmosphere and thus transferring heat to the surrounding environment.
	Regarding independent claim 16, Park clearly discloses several sensors including temperature/pressure sensors including thermostat 152 (temperature sensor); also, column 7, lines 4-15 clearly teaches that the controller can sense if the engine is off to direct the coolant to the right route).  
	Regarding claims 2-7, 12-14, the cooling circuit connects various components including transmission heat exchanger, valves, those are connected to the engine.
	Regarding claims 8, 15, the coolant pump 150 can be connected by engine shaft.	Regarding claim 10, it’s well known that ICE comprises reciprocating pistons.
	Regarding claims 17-19, as set forth above, Park clearly discloses several sensors including thermostat 152 (temperature sensor); also, column 7, lines 4-15 


Claim 20 is rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S.2017/0248065 (Liu) in view of Masoudipour and further in view of US 2012/0098679 (Bethel).  Liu as modified by Masoudipour discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the step of determining an approach phase of the aircraft.   Bethel is relied upon to disclose that it’s well known to determine the position of the aircraft including the approaching phase (distance to the airport, paragraph 48). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the sensors to determine the approaching phase of the aircraft in Liu as taught by Bethel for the purpose of distributing power/cooling properly.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/1/2021